DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 5-6, 10, 12 & 15-16 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.

Claim Rejections - 35 USC § 101
Claims 1, 3-4 & 7-9 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In regards to the claim limitation “A system for estimating residual noise energy of an ECG signal…comprising: a plurality of electrodes positioned in proximi6y to a cardiac structure…” positively recites the human body, i.e. the claimed ‘plurality of electrodes’ are positively recited as being attached to a human organism, the ‘cardiac structure.’  It is suggested to use language such as “adapted for,” “configured to,” etc.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-9, 11, 13-14 & 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brockway et al. (US 2013/0289424).
Brockway et al;

1. A system for estimating residual noise energy of an electrocardiogram (ECG) signal, the system comprising: a plurality of electrodes (e.g., via the disclosed sensors 21) positioned in proximity to a cardiac structure and configured to measure an electrical signal of the cardiac structure to produce the ECG signal; and a processor (e.g., via the disclosed signal processing circuity 202/203) configured to: segment the ECG signal into a plurality of segments (e.g., via the disclosed signal being defined by parameter values computed by valid feature points of a signal over a period time or number of cycles); for each of the plurality of segments: remove linear trend energy and direct current (DC) energy from the segment (e.g., via the disclosed denoising of said ECG-based signal), and calculate an estimated noise energy of the segment; select a subset of the plurality of segments with a minimum estimated noise energy; and estimate the residual noise energy of the ECG signal by calculating an average of the estimated noise energy over the subset of segments (e.g., [0061]-[0065], [0069]-[0070], [0078]-[0079] & [0096]-[0098]).



4. The system of claim 1, wherein the ECG signal is a raw unipolar or bipolar ECG signal prior to any filtering (e.g., [0078]-[0080]).

7. The system of claim 1, wherein: the processor is further configured to select a duration of the segments such that the trend energy is minimal (e.g., [0114]-[0119]).

8. The system of claim 1, wherein: the processor is configured to calculate the estimated noise energy of the segment by taking a root-mean-square (RMS) amplitude or peak-to-peak (PP) amplitude of the segment (e.g., [0078]-[0080] & [0150]).

9. The system of claim 1, wherein: the processor is further configured to normalize the estimated noise energy of the segment by a duration of the segment (e.g., [0114]-[0119]).



11. A method for estimating residual noise energy of an electrocardiogram (ECG) signal, the method comprising: measuring, using a plurality of electrodes positioned in proximity to a cardiac structure, an electrical signal of the cardiac structure to produce the ECG signal; segmenting the ECG signal into a plurality of segments; for each of the plurality of segments, removing linear trend energy and direct current (DC) energy from the segment, and calculating an estimated noise energy of the segment;


13. The method of claim 11, wherein adjacent segments in the plurality of segments partially overlap in time (e.g., [0114]-[0119]).

14. The method of claim 11, wherein the ECG signal is a raw unipolar or bipolar ECG signal prior to any filtering (e.g., [0078]-[0080]).

17. The method of claim 11, further comprising: selecting a duration of the segments so that the trend energy is minimal (e.g., [0114]-[0119]).

18. The method of claim 11, wherein: the estimated noise energy of the segment is calculated by taking a root- mean-square (RMS) amplitude or peak-to-peak (PP) amplitude of the segment (e.g., [0078]-[0080] & [0150]).

19. The method of claim 11, further comprising: normalizing the estimated noise energy of the segment by a duration of the segment (e.g., [0114]-[0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792